                         Case 18-01093-KHK        Doc 15    Filed 10/09/18 Entered 10/09/18 16:55:27              Desc Main
                                                            Document     Page 1 of 4



                                                       IN THE UNITED STATES BANKRUPTCY COURT
                                                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                                                 ALEXANDRIA DIVISION
                               In re:

                               ALICE THOMAS,                                               CHAPTER 13

                                                                                           CASE NO. 18-12376

                                               DEBTOR.                                     Adversary Proceeding Number:
                                                                                           18-01093-KHK-AP

                               ALICE THOMAS,

                                            PLAINTIFF,
                               vs.
                               SAMUEL I. WHITE, P.C., Et. Al.,

                                               DEFENDANTS.


                                                           MOTION TO DISMISS COMPLAINT
                                                             AND NOTICE OF HEARING
                                                                           NOTICE

                               YOUR RIGHTS MAY BE AFFECTED. YOU SHOULD READ THESE PAPERS CAREFULLY AND DISCUSS THEM WITH
                               YOUR ATTORNEY, IF YOU HAVE ONE IN THIS BANKRUPTCY CASE. (IF YOU DO NOT HAVE AN ATTORNEY, YOU
                               MAY WISH TO CONSULT ONE.)

                               TO:      ALICE THOMAS

                               IF YOU DO NOT WISH THE COURT TO GRANT THE RELIEF SOUGHT IN THE MOTION, OR IF YOU WANT THE
                               COURT TO CONSIDER YOUR VIEWS ON THE MOTION, THEN YOU MUST FILE A WRITTEN RESPONSE EXPLAINING
                               YOUR POSITION WITH THE COURT AND SERVE A COPY ON THE MOVANT. UNLESS A WRITTEN RESPONSE IS
                               FILED AND SERVED SEVEN (7) DAYS PRIOR TO HEARING ON NOVEMBER 6, 2018, THE COURT MAY DEEM
                               OPPOSITION WAIVED, TREAT THE MOTION AS CONCEDED, AND ISSUE AN ORDER GRANTING THE REQUESTED
                               RELIEF WITHOUT FURTHER NOTICE OR HEARING.

                               IF YOU MAIL YOUR RESPONSE TO THE COURT FOR FILING, YOU MUST MAIL IT EARLY ENOUGH SO THE COURT
                               WILL RECEIVE IT AT LEAST SEVEN (7) DAYS PRIOR TO THE HEARING ON THE MOTION.



                               THE PRELIMINARY HEARING IS SCHEDULED TO BE HELD ON NOVEMBER 6, 2018 AT 9:30
                               AM IN THE U.S. BANKRUPTCY COURT, ALEXANDRIA DIVISION, 200 S. WASHINGTON
                               STREET, ALEXANDRIA, VA 22314, COURTROOM III, 3RD FLOOR.

                                        Comes now the Samuel I. White, P.C. (“Defendant”), by Counsel, hereby moves the Court
                               to Dismiss Plaintiff’s Complaint (“Complaint”) pursuant to Federal Rule of Bankruptcy Procedure
                               7012(b) which incorporates Federal Rule of Civil Procedure 12(b)(6), and states in support as

Johnie R. Muncy, Esquire
Counsel for Movant
Samuel I White, P.C.
Bar No. 73248
1804 Staples Mill Road

Suite 200
Richmond, VA 23230
(804) 290-4290

File No. 65359
Case 18-01093-KHK           Doc 15      Filed 10/09/18 Entered 10/09/18 16:55:27                    Desc Main
                                        Document     Page 2 of 4


      follows:


                                          INTRODUCTION AND ALLEGED FACTS
                 Plaintiff admits that she filed bankruptcy Case number 17-14198 in this Court. Case 17-
      14198 was filed by Plaintiff on December 11, 2017. The Complaint also alleges correctly that a
      “lift stay motion” was granted by this Court. The Motion for In Rem Relief from the Automatic
      Stay was filed on January 5, 2018 at Court docket number 18 (“IN REM Motion”) (attached hereto
      as “Exhibit A”). Plaintiff did not file a response to the Motion for In Rem Relief in Case 17-14198
      which alleges multiple bad faith filings by Plaintiff and multiple denials of loss mitigation attempts
      by the movant servicer. A hearing was held on February 7, 2018 and the Motion for In Rem
      Relief was granted. An Order granting the IN REM Motion was entered by this Court on February
      22, 2018 at Court docket number 24 (“IN REM Order”) (attached hereto as “Exhibit B”).
                 The referenced IN REM Order was subsequently recorded among the land records of
      Fairfax County. Defendant, as appointed substitute trustee, at the direction of the loan’s servicer,
      commenced foreclosure proceedings with regard to the property located at 6516 River Tweed
      Lane, Alexandria, VA 22312 (“Property”). Defendant advertised the foreclosure sale, provided
      notices thereof, and ultimately conducted the foreclosure sale under the applicable Deed of Trust
      and in accordance with the Code of Virginia (§ 55-59). The foreclosure sale of the Property took
      place on August 27, 2018.
                 Plaintiff filed the underlying, and currently pending, Chapter 13 case on July 8, 2018 as
      Case 18-12376. On July 11, 2018 Plaintiff’s Counsel in the bankruptcy proceeding moved to
      extend the automatic stay pursuant to 11 U.S.C. § 362(c)(3)(B) (“Extension Motion”). This Court
      entered an Order Extending the Automatic Stay on August 8, 2018 at Court docket number 24
      (“Extension Order”). Plaintiff appears to contend that the August 8, 2018 Order should have
      imposed an automatic stay on actions relating to the Property.


                                                          ARGUMENT
                 Plaintiff’s Complaint fails to allege facts sufficient to support the claims contained in the
      Complaint. The Complaint’s chief contention is that the foreclosure on the property was in
      violation of the automatic stay. All other damages and activities alleged in the Complaint appear
      to rely on the contention that foreclosure was only inappropriate if there was a stay in place
      through the pending bankruptcy case. The Complaint fails to recognize the significance of this
      Court’s IN REM Order with regard to the Property. The Complaint also fails to recognize the
      insufficiency of the motion and order which extended a stay in Case 18-12376.


                                  IN REM RELIEF ORDER CONTINUES TO BE BINDING
Case 18-01093-KHK         Doc 15     Filed 10/09/18 Entered 10/09/18 16:55:27                   Desc Main
                                     Document     Page 3 of 4


              The IN REM Motion cited the multiple bankruptcy cases filed by Plaintiff in an attempt to
      hinder and delay creditors with regard to the Property. The IN REM Order entered by this Court
      conspicuously states that the relief obtained is “IN REM” as it relates to the subject Property. The
      IN REM Order was recorded in the land records. 11 U.S.C. 362(d)(4) provides “If recorded in
      compliance with applicable State laws governing notices of interests or liens in real property, an
      order entered under paragraph (4) shall be binding in any other case under this title purporting to
      affect such real property filed not later than 2 years after the date of the entry of such order by the
      court…”.
              11 U.S.C. 362(d)(4) also sets out the process necessary to challenge the IN REM Order
      saying that “a debtor in a subsequent case under this title may move for relief from such order…”.
      Plaintiff has failed to move for relief from the Court’s IN REM Order. Plaintiff has failed to allege
      that the IN REM Order was specifically attacked in a later motion in any subsequent case.


                 DEBTOR’S MOTION TO EXTEND AUTOMATIC STAY DID NOT CHANGE STATUS
                          OF THE EARLIER IN REM ORDER ON THE PROPERTY
              Debtor’s Extension Motion was filed specifically pursuant to 11 U.S.C. § 362(c)(3)(B).
      This section of the Bankruptcy Code is referencing a “continuation” of an existing automatic stay
      that is in place for only 30 days because of a prior bankruptcy proceeding’s dismissal within the
      preceding 12 months. The Extension Order also uses the language from 11 U.S.C. §
      362(c)(3)(B) and “continues” the automatic stay.
              As previously laid out herein, the IN REM Order was in place when Case 18-12376 was
      filed by the Plaintiff. Therefore no automatic stay ever went in to place with regard to the
      foreclosing creditor in relation to the subject Property. The Extension Motion makes no mention
      of this Court’s previously entered IN REM Order and therefore fails to make the requisite attack
      on the IN REM Order to invalidate or overturn the relief previously granted. This Court is not able
      to extend or continue that which never existed.


                                                     CONCLUSION
              The Complaint alleges only that a foreclosure sale was improper because of the
      automatic stay in Plaintiff’s present bankruptcy case. A close examination of the alleged stay and
      related motions and orders reveals that no stay existed and therefore could not have barred the
      alleged foreclosure. The Complaint, as filed, fails to state a clear claim upon which the requested
      relief could be granted and must therefore be dismissed.


              WHEREFORE, Defendant moves this Court to grant the Defendant’s Motion to Dismiss
      the Complaint with prejudice; and further requests that any Lis Pendens recorded by Plaintiff be
Case 18-01093-KHK        Doc 15      Filed 10/09/18 Entered 10/09/18 16:55:27               Desc Main
                                     Document     Page 4 of 4


      extinguished and released as it relates to the instant action.


              Dated: October 9, 2018.
                                                       SAMUEL I. WHITE, P.C.


                                                       By: /s/JOHNIE R. MUNCY
                                                       Michael T. Freeman, Esquire, Bar No. 65460
                                                       Johnie R. Muncy, Esquire, Bar No. 73248
                                                       Nisha R. Patel, Esquire, Bar No. 83302
                                                       Samuel I. White, P.C.
                                                       1804 Staples Mill Road, Suite 200
                                                       Richmond, VA 23230
                                                       Tel.: (804) 290-4290
                                                       Fax: (804) 290-4298
                                                       jmuncy@siwpc.com




                                          CERTIFICATE OF SERVICE

              I certify that on October 9, 2018, the foregoing Motion was served via CM/ECF at email
      addresses registered with the Court for this case, and that a true copy was mailed via first class
      mail, postage prepaid, to Alice Thomas, Plaintiff Debtor, 6516 River Tweed Lane, Alexandria, VA
      22312.

                                                       /s/JOHNIE R. MUNCY
                                                       Johnie R. Muncy, Esquire
                                                       Samuel I. White, P. C.
